t c summary opinion united_states tax_court neil j norman petitioner v commissioner of internal revenue respondent docket no 22077-05s filed date neil j norman pro_se john d davis and thomas d travers for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case is before the court on a petition for judicial review of a notice_of_deficiency the issues for decision are whether petitioner is entitled to two dependency_exemption deductions and a child_tax_credit background some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in malad city idaho petitioner has two daughters jn1 and jn2 petitioner divorced his former spouse the mother of his two daughters by a judgment and decree of divorce issued by the district_court of the fifth judicial district of montana madison county on date the judgment and decree of divorce provided that petitioner’s former spouse was the custodial_parent but as long as petitioner remains current on his child_support_obligations he shall be entitled to both children as exemptions for tax purposes should he become delinquent the petitioner’s former spouse may claim both children for 2the court will refer to the minor children by their initials and number sec_1 for the older daughter and for the younger daughter as their initials are the same taxable_year petitioner was current on his child_support_obligations petitioner filed timely form 1040a u s individual_income_tax_return for on which he claimed dependency_exemptions for both of his daughters and a child_tax_credit for jn2 petitioner attached to his federal_income_tax return select nonsequential pages of the judgment and decree of divorce that reflected that petitioner was entitled to the dependency_exemptions for jn1 and jn2 if petitioner was current on his child_support_obligations the attachment was not signed by petitioner’s former spouse petitioner’s former spouse also claimed dependency_exemptions for jn1 and jn2 on her federal_income_tax return the notice_of_deficiency was sent to petitioner on date and showed a deficiency of dollar_figure for taxable_year in the notice_of_deficiency respondent disallowed the two dependency_exemptions and the child_tax_credit in response petitioner submitted to respondent form_8332 release of claim to exemption for child of divorced or separated parents dated date petitioner’s former spouse signed part i release of claim to exemption for current_year and indicated the release was effective for taxable_year neither this nor any other form_8332 was attached to petitioner’s federal_income_tax return petitioner filed a timely petition with this court and a trial was held in pocatello idaho on date discussion i burden_of_proof deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioner did not comply with the substantiation requirements when his federal_income_tax return was filed accordingly the burden remains on petitioner ii dependency_exemption deductions sec_151 allows a taxpayer to deduct a personal_exemption as well as dependency_exemptions for the taxpayer’s dependents sec_151 c sec_152 defines dependent in pertinent part to include a son or daughter of the taxpayer over half of whose financial support for the taxable_year was received from the taxpayer the claimed individuals jn1 and jn2 are petitioner’s daughters support is defined as including food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in the case of a child of divorced parents if the child receives over half of her support from her parents who are divorced under a decree of divorce and the child is in the custody of one or both of her parents for more than one-half of the taxable_year then the child will be treated as receiving over half of her support from the parent having custody for a greater portion of the calendar_year custodial_parent sec_152 petitioner’s former spouse was the custodial_parent of jn1 and jn2 for the noncustodial_parent is entitled to claim the dependency_exemption deduction if one of three exceptions in sec_152 applies if an exception applies then the noncustodial_parent in the instant case petitioner is treated as providing over half of the child’s support sec_152 provides that if the custodial_parent signs a written declaration that the custodial_parent will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to his or her federal tax_return for the taxable_year the noncustodial_parent is entitled to the dependency_exemption deduction for that taxable_year the written declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 114_tc_184 see sec_1_152-4 income_tax regs sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 must be attached to the noncustodial parent’s federal_income_tax return at the time of filing see presley v commissioner tcmemo_1996_553 petitioner did not attach form_8332 to his filed federal_income_tax return petitioner’s former spouse did not execute form_8332 for taxable_year until date petitioner did attach to his federal_income_tax return select nonsequential pages from the judgment and decree of divorce the attachment did not bear the signature of petitioner’s former spouse when a noncustodial_parent attaches to his or her federal_income_tax return an order of a divorce court allowing the noncustodial_parent the dependency_exemption deduction for a dependent sec_152 is satisfied only if there is an accompanying signature of the custodial_parent agreeing to the release of the dependency_exemption deduction that specifies the year or years that the release is effective miller v commissioner supra pincite in the absence of the custodial parent’s signature the attachment of an order of a divorce court allowing the noncustodial_parent the dependency_exemption deduction does not satisfy the requirements of sec_152 id petitioner has not satisfied the requirements of sec_152 for accordingly respondent is sustained in disallowing petitioner’s dependency_exemption deductions for his two children for taxable_year iii child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer as relevant to these particular facts a qualifying_child means inter alia an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 this court has concluded that petitioner is not entitled to a dependency_exemption deduction under sec_151 for jn2 for taxable_year accordingly jn2 does not fit within the meaning of qualifying_child as defined by sec_24 thus the court concludes that petitioner is not entitled to a child_tax_credit for jn2 for taxable_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
